Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 1 of 21 PageID #: 1




                                            4:20-mj-96
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 2 of 21 PageID #: 2




                                           4:20-mj-96
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 3 of 21 PageID #: 3
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 4 of 21 PageID #: 4
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 5 of 21 PageID #: 5
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 6 of 21 PageID #: 6
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 7 of 21 PageID #: 7
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 8 of 21 PageID #: 8
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 9 of 21 PageID #: 9
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 10 of 21 PageID #: 10
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 11 of 21 PageID #: 11
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 12 of 21 PageID #: 12
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 13 of 21 PageID #: 13
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 14 of 21 PageID #: 14
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 15 of 21 PageID #: 15
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 16 of 21 PageID #: 16




                                            4:20-mj-96
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 17 of 21 PageID #: 17
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 18 of 21 PageID #: 18
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 19 of 21 PageID #: 19
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 20 of 21 PageID #: 20
Case 4:20-mj-00096-VLD Document 1 Filed 11/16/20 Page 21 of 21 PageID #: 21




                                          4:20-mj-96
